Notice of Pre-AIA  or AIA  Status
1. 	This communication is responsive to the filing of an RCE with arguments on 11/24/2021. The present application is being examined under the pre-AIA  first to invent provisions. Applicant is advised that a new examiner has been assigned to the application. 
2. 	Claims 2-11 and 13-14 are pending. Claims 1 and 12 are cancelled. 

 Continued Examination Under 37 CFR 1.114
3. 	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/24/2021 has been entered.

Response to Arguments
4. 	Applicant’s arguments with respect to claim(s) 2-11 and 13-14 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

 
 	Claim Rejections - 35 USC § 103
5. 	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or non-obviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).
6. 	Claim 2-11 and 13-14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Salmre et. al. U.S. Publication No. 20070050129 filed published Mar. 1, 2007, in view of Cochlovius et al. U.S. Publication No. 20030120423 published June 26, 2003 or in the alternative in view of Faisma et al. U.S. Publication No. 20050197843 published Sept. 8, 2005.


In regard to Independent claim 2, Salmre teaches a computing device, comprising:

a touch screen display (See Para 4, 50, 97). Salmre teaches performing a zoom function via  touch input (Para 58, 67 zoom).
one or more processors (See Para 91). 
memory; and one or more programs, wherein the one or more programs are stored in the memory and configured to be executed by the one or more processors, the one or more programs including instructions for (Para 93). 
displaying a map application, wherein the map application is configured to display a map (See Fig. 1-8, Salmre shows displaying a map.)
receiving location information for the computing device (Salmre teaches displaying the location of the user Para 55-56).  
and in response to detecting a user gesture on a view location icon while the map application is displayed Salmre teaches performing a zoom function via  touch input (Para 58, 67 zoom).

displaying a first visual indicator on a portion of the displayed map that indicates an approximate region in which the computing device is located in accordance with the received location information when the approximate region lies within the displayed map (See Fig 2a, location of Jane 112)

displaying a second visual indicator around a perimeter of the displayed map when the approximate region includes the displayed map and also extends beyond the displayed map (See fig. 2B, location of signposts on the perimeter when zoomed). 

Salmre does not teach:

changing from displaying the first visual indicator to displaying the second visual indicator in response to magnifying an area of the map that includes the approximate region in which the computing device is located, wherein the first visual indicator is not displayed while the second visual indicator is being displayed; and

changing from displaying the second visual indicator to displaying the first visual indicator in response to demagnifying an area of the map that includes the approximate region in which the computing device is located, wherein the second visual indicator is not displayed while the first visual indicator is being displayed.

However, Cochlovius teaches a map selection system that changes the focus of a map with a visual indicator to display a second visual indicator in a demagnified or zoomed out state as a cross hair (fig. 3) (Para 13) and where when selected or magnified displaying a different optional visual indicator of a cross hair around the perimeter of the displayed region. As explained in  Cochlovius, Fig. 5 can be a window that includes an enlarged (zoomed) in a window alternatively displayed (Para 18-19). As explained in Cochlovius, it is known to display a road map and giving the user the option to move the map, as this is a common scroll function. It is also known to allow a user to select a portion of a map to display that portion in a larger scale. Thus, Cochlovius makes clear that the state of the art prior to the effective date of the present application is that a user can select on a map and enlarge a portion and zoom the interface display. Cochlovius suggests displaying map data with crosshairs, cursors, etc. in an enlarged manner. Thus, the 
	While Salmre teaches it is known to display a road map and providing the user with user interface functions to scroll a map and Salmre teaches or suggests a touchscreen to control the map, the teachings of Faisman are provided to show how the skilled artisan at the time of the invention would understand in the alternative that touchscreen devices are used in the operation of navigation functions on a map and that “visual feedback” can be provided in a number of ways to a user. 
	Faisman teaches a plurality of modality input devices can be used with an application (Para 6) where a user can provide a voice, touch, gaze and other input to control a device (Para 10-11). Faisman teaches said inputs allow a user to provide input in different situations (Para 19). Faisman teaches a touch screen that can accept a touch input including parameters of stress, duration, movement direction, shape of trajectories, and the like associated with a user touch. The detector can determine if the user leaves marks on the screen such as circles, squares, figures, rings, lines, etc. Said input is emphasized with a change in appearance or glow of the touch. The said inputs are not limited to just pointing, but also include sliding a finger to scroll at different speeds and lateral motions to cancel an input, circling an area, selecting an area, etc. Faisman expressly suggests the “visual feedback” can be indicated by “the duration of touch, vertical sliding to change zoom factor, the horizontal sliding to change type of view, diagonal sliding diagonally to frame a view, a pushing near the corners of the display to pan a view, a changing of the "shape" of the icon underneath the finger to indicate to the user know that the machine understood the meaning of the gesture, and the like. “ (Para 20). Thus, Faisman suggests not only a touchscreen that can accept a variety of touch inputs but also a zoom input and provide visual feedback under the users fingers to indicate how the device interpreted said inputs. The combination of Salmre Zoom with Faisman visual feedback would explicitly provide a visual indicator to the user to indicate how the machine understood the user touch inputs. 



With respect to dependent claim 3, Salmre teaches the computing device wherein detecting the user gesture on the view location icon initiates a request for the location information for the computing device.(Para 56-60, 64, 67). The user zooms the device and the device returns the location of Jane and other users on the perimeter.

With respect to dependent claim 4, Salmre teaches the computing device wherein the one or more programs further include instructions for receiving the location information from a transmitting device that is located within the region corresponding to the displayed first visual indicator (Para 41-73). Salmre teaches receiving from the system location information from another device that is located within the region that corresponds (distance from Jane). 

With respect to dependent claim 5, Salmre teaches the computing device wherein the location information corresponds to one or more terrestrial transmitting devices from which the computing device receives signals (See Fig. 5b, (Notre Dame and Eifel Tower providing location information) (Para 44, or dynamic objects that could be moving 45-47). 

With respect to dependent claim 6, Salmre teaches the computing device wherein the one or more programs further include instructions for: receiving signals from a plurality of services capable of providing the location information; and  selecting location information from one of the plurality of services in accordance with location information selection criteria (See Para 53-56). Salme teaches for example, the user gets a call from someone and their location information is provided (Notre Dame) and by looking at a 

With respect to dependent claims 7-8, Salmre teaches the computing device wherein the first visual indicator includes a circle or rectangle displayed on the displayed map (See Fig 1, as follows). 


    PNG
    media_image1.png
    495
    728
    media_image1.png
    Greyscale
 

With respect to dependent claim 9, Salmre teaches a computing device of claim 2, wherein the second visual indicator includes a rectangle displayed at the perimeter of the displayed map. (See outer rectangle combined with signpost indicator at edge of screen. In combination, Cochlovius discloses an added rectangle at the border of the screen (See figure 5). 


    PNG
    media_image2.png
    681
    592
    media_image2.png
    Greyscale


With respect to claim 10, claim 10 refers to a method comprising a device and recites substantially similar subject matter as device claim 1, and in further view of the following claim 11 is rejected along the same rationale (the rejection of claim 1 incorporated herein). Salmre teaches a  device (See Fig. 14, device including processor, 120, memory, 130, video display 191 and user interface 160). 
	
With respect to claim 11, claim 11 refers to a method non-transitory computer readable medium comprising instructions for performing a substantially similar subject matter and set of steps as the device claim 1, and in further view of the following claim 11 is rejected along the same rationale (the rejection of claim 1 incorporated herein). Salmre teaches a  device (See Fig. 14, device including processor, 120, memory, 130, video display 191 and user interface 160). 
	


With respect to dependent claim 13, as indicated in the above rejection Salmre in view of Cochlovius and Faisman teach each element of claim 1.
 
	Salmre does not teach the computing device wherein while displaying the second visual indicator, the second visual indicator occupies a first area of the touch screen display, the method further comprising:
	while displaying the map and the second visual indicator, receiving an input to magnify the area of the map that includes the approximate region in which the computing device is located; and in response to receiving the input: magnifying the area of the map that includes the approximate region in which the computing device is located; and continuing to display the second visual indictor occupying the first area of the touch screen display. (See Figure 4 and 5, as Cochlovius shows optionally in the help the area can be magnified while the cross hairs are still displayed along with an magnified region. (See Para 17-22). Cochlovius teaches the user can move the map by scrolling leaving the cross hair visible and also cause a magnification by an amount the 
	Accordingly it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Cochlovius, Faisman and Salmre in front of them to modify the map of Salmre to show different visual indicators depending on the state of zoom or magnification. The motivation to combine Cochlovius with Salmre comes from Cochlovius where Cochlovius suggests to display simultaneously a coinciding  point of intersection as an addition view at the same time and in a position on the map to assist the user in navigating the map and routes and making the enlarged portion easier to view (Para 7, 17-19 and 22). Further motivation to combine Faisman with Salmre and Cochlovius comes from Faisman to change the shape of an icon or provide visual feedback on a map and underneath a finger so as to indicate to the user the machine understood the input or command desired the device while also improving the visual feedback to the driver in response to said touch event. (Para 20, 38-41).   
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006,1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1,215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached search.pdf document attached as an appendix to this document. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179